EXHIBIT 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is made effective as of the
Effective Date (as defined herein) by and among Satcon Technology Corporation, a
Delaware corporation, having a principal place of business at 25 Drydock Avenue,
Boston, MA 02210, U.S.A. (“Satcon”), Perfect Galaxy International Limited
(“Perfect Galaxy”), a company registered under the laws of the British Virgin
Islands, having a principal mailing address at 4/F., Block C, Sea View Estate, 2
— 8 Watson Road, North Point, Hong Kong SAR and an affiliate of China
Electronics Great Wall Energy (Shenzhen) Co., Ltd. (f/k/a Excellstor Greatwall
Information Product (Shenzhen) Ltd.) (“Great Wall”); and Great Wall.  Satcon,
Perfect Galaxy and Great Wall may be collectively referred to herein as the
“Parties” and either of them may be referred to herein as a “Party”.  Great Wall
and Perfect Galaxy, together with their affiliates may be collectively referred
to herein as the “Great Wall Parties”.

 

WHEREAS, Satcon and Perfect Galaxy are parties to that certain Contract
Manufacturing Agreement, dated February 6, 2012 (the “Manufacturing Agreement”)
and Satcon and Great Wall are parties to the certain Sales and Distribution
Agreement, dated February 6, 2012, pursuant to which Great Wall acts as
non-exclusive distributor of Satcon’s final products in the People’s Republic of
China (the “Distribution Agreement”);

 

WHEREAS, on October 17, 2011 (“Petition Date”), Satcon and certain of its
subsidiaries and affiliates (collectively, the “Satcon Parties”) filed voluntary
petitions (“Voluntary Petitions”) for relief under Chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”), which cases are pending before the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) as Case No. Case No. 12-12869 (KG) (the “Case”);

 

WHEREAS, Perfect Galaxy is Satcon’s primary contract manufacturer and supplies
approximately 90% of the products and sub-assemblies used in Satcon’s business
and Satcon’s ability to continue to procure products from Perfect Galaxy on
credit (in keeping with the past practices of the Parties) is critical to Satcon
for a continuation of its business; and

 

WHEREAS, the Satcon Parties have filed an emergency motion before the Bankruptcy
Court petitioning the Bankruptcy Court to, among other things, enter an order in
the Case authorizing the entry into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
the Parties hereby agree as follows:

 

1.                 Acknowledgment of Pre-Petition Date Outstanding Payments. The
Parties hereby agree and acknowledge that as of the Petition Date, pursuant to
the Manufacturing Agreement, Satcon owed Perfect Galaxy approximately $26.2
million (“Prepetition Payable”) for Products (as such term is defined in the
Manufacturing Agreement) that had previously been delivered to Satcon and Great
Wall and/or Perfect Galaxy owed Satcon approximately $1.3 million for parts and
materials purchased from Satcon.

 

--------------------------------------------------------------------------------


 

2.                 Offset of Outstanding Amounts.

 

a.     The Parties hereby agree that Perfect Galaxy shall offset the $1.3
million owed by it (or any of the Great Wall Parties) to Satcon against the
Prepetition Payable.

 

b.     Perfect Galaxy and Great Wall hereby further undertake to purchase from
Satcon (at prices determined in accordance with the Distribution Agreement for
finished goods and, with respect to parts and materials at Great Wall’s current
purchase price for comparable parts and materials from other vendors) up to $5
million worth of: (i) certain of the Satcon’s parts and material inventory
currently located in China on an as needed basis, and (ii) Satcon’s CE finished
products located in China (“Finished Products”), subject to and promptly upon
receipt by Satcon of approval by the pertinent Chinese governmental authority
that the Finished Products meet the applicable Chinese national low voltage
ride-through (LVRT) standards.  Amounts purchased pursuant to the foregoing
shall be offset against the Prepetition Payable.

 

c.     Furthermore, Perfect Galaxy acknowledges receipt of post-Petition Date
payments from Satcon in an aggregate amount of approximately $1.4 million and
hereby agrees to offset such amount from the Prepetition Payables.  Perfect
Galaxy also acknowledges receipt of post-Petition Date payments from Satcon in
an aggregate amount of $700,000 made during the weeks of November 24, 2012 and
December 1, 2012 that will be applied against Post-Petition Advances.

 

3.                 Continuation of Relationship. Great Wall and Perfect Galaxy
hereby agree to  ship Products to Satcon consistent with their pre-Petition Date
relationship and the Manufacturing Agreement (except to the extent that the
provisions of the Manufacturing Agreement conflict with the provisions of this
Agreement, in which case the respective provisions of this Agreement shall
prevail), but on the following credit terms:  (i) the total outstanding credit
(the “Postpetition Advances”) for Products shipped after the Petition Date shall
not exceed $5.0 million in the aggregate at any given time, and (ii) the
aggregate amount of the Postpetition Advances and the Prepetition Payable (net
of any offsets made pursuant hereto) shall not exceed $26,000,000 at any time. 
Notwithstanding the filing of the Voluntary Petitions, the Manufacturing
Agreement and the Distribution Agreement shall continue to be in full force and
effect other than as modified or superseded by the provisions hereof and Great
Wall and Perfect Galaxy hereby undertake all their pertinent obligations
thereunder.

 

4.                 Payments and Maturity.  No Satcon Party shall make any
payments to any Great Wall Party for Products shipped to any Satcon Party after
the Petition Date until the week ended February 2, 2013.  Beginning the week
ended February 2, 2013, Satcon or another Satcon Party shall commence paying
Perfect Galaxy in accordance with the Schedule set forth on Exhibit A hereto
(“Future Payments”) for Postpetition Advances.  All outstanding Postpetition
Advances shall be paid upon the earlier to occur (i) March 18, 2013; (ii) the
closing of a sale of substantially all of Satcon’s assets; (iii) the occurrence
of an Event of Default under the then operative Cash Collateral Order in the
Case; or (iv) the occurrence of a material violation of the terms of this
Agreement by Satcon.

 

5.                 Security Interest.  Satcon shall grant to Great Wall a
first-priority priming lien on the all of its assets to secure the Postpetition
Advances subject only to the Carve-Out (as defined in the Bankruptcy Court’s
Final Order in the Case (i) authorizing the Use of Cash Collateral,
(ii) granting adequate protection pursuant to 11 U.S.C. §§ 361, 362, 363 and 507
and (iii) scheduling a final hearing, a copy of which is attached hereto as
Exhibit B) which lien shall automatically be terminated upon the full
indefeasible payment of the Postpetition

 

2

--------------------------------------------------------------------------------


 

Advances by Satcon or any other Satcon Party.  Such security interest shall be
granted pursuant to the terms of a security agreement substantially in the form
of Exhibit C hereto.

 

6.                 Intellectual Property Service and Escrow. Upon purchase of
the Finished Products by Great Wall, Satcon agrees to fix any bugs in, and
provide ongoing service and support for, Satcon’s recently completed software
modules that enable the Finished Products to meet the LVRT standards (the “LVRT
Modules”).  Satcon hereby undertakes to provide Great Wall with a compiled
version in machine readable form of the software code (.hex and .out files) for
all inverter models and configurations comprised within the Finished Products. 
In addition, Satcon shall place in escrow with Iron Mountain Intellectual
Property Management, Inc. (with contact information: 2100 Norcross Parkway,
Suite 150, Norcross, Georgia, 30071, USA. Telephone: 800-875-5669. Facsimile:
770-239-9201) for the benefit of Great Wall, for all inverter models and
configurations comprised within the Finished Products, the source code for the
LVRT Modules.  In each case, the foregoing shall be sufficient to reasonably
enable Great Wall to service the Finished Products purchased by it.  This would
include sufficient information to compile the LVRT source code with the object
code for the applicable inverter models and configurations.  The source code
escrow shall only be released in the event of completion of the liquidation or
sale of all of substantially all of Satcon’s assets, or the completion of
dissolution of Satcon, upon which no party has assumed Satcon’s bug fixing,
service and support obligations set forth in the first sentence of this
Section with respect to such Finished Products (“Escrow Release Event”).

 

7.                 Satcon Technology Rights.  In addition to the license granted
under Distribution Agreement, Satcon hereby grants to Great Wall, subject to and
upon the occurrence of an Escrow Release Event, a non-exclusive, limited,
fully-paid up and irrevocable license to use the LVRT Modules for the limited
purpose of correcting any errors in such modules which error correction is
necessary at the time to sell or service the Finished Products purchased by
Great Wall.

 

8.                 Entire Agreement.  This Agreement represents the entire
agreement and understanding between the Parties concerning the settlement of all
claims and supersedes and replaces any and all prior agreements and
understandings among them regarding the settlement of such claims.  Each term of
this Agreement is contractual and not merely a recital.  In the event of any
conflicts between the terms hereof and any terms of the Manufacturing Agreement
or the Distribution Agreement, the terms hereof shall govern.

 

9.                 Governing Law.  The laws of the State of California
disregarding its conflict of laws provisions exclusively govern this Agreement;
however, provisions of the Bankruptcy Code when applicable hereto shall
supersede the laws of the State of California.

 

10.               Effective Date.  This Agreement is effective immediately upon
entry of an order by the Bankruptcy Court approving the terms hereof and
authorizing Satcon to enter into this Agreemen (the “Effective Date”) and absent
a stay thereof, the Parties may thereupon act in reliance on such order in
implementing and acting on this Agreement.

 

11.               Counterparts.  This Agreement and may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

 

3

--------------------------------------------------------------------------------


 

12.               Notice.   All notices, requests or other communications under
this Agreement shall be in writing, and shall be sent to the designated
representatives of the Parties at the addresses set forth below, and shall be
deemed to have been duly given on the date of service if sent by facsimile
(provided a hard copy is sent in one of the manners specified herein), or on the
fourth (4th) day following service if sent by air courier service with written
confirmation of delivery, or ten (10) calendar days after mailing if sent by
first class, registered or certified mail, return receipt requested.  Each Party
is required to notify the other parties in the above manner of any change of
address.

 

If to Satcon:

25 Drydock Avenue, Boston, MA 02210, U.S.

Facsimile: +1 617 8972401

Attention: Steve Rhoades, CEO

 

If to Perfect Galaxy or Great Wall:

Block C, 4/F., Sea View Estate,

2 — 8 Watson Road, North Point, Hong Kong SAR

Attention: Y.C.Yu, VP of Operations

 

Any notice given under this Agreement outside business hours in the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of business hours in such place.

 

13.               Miscellaneous.

 

a.     This Agreement shall be subject to Bankruptcy Court approval and
incorporated into an order of the Bankruptcy Court approving the settlement, and
all parties hereto shall submit to the jurisdiction of Bankruptcy Court to
enforce the continuing obligations under this Agreement, and to resolve any
dispute that may arise under this Agreement.

 

b.     Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term nor provision in any other situation or in
any jurisdiction.

 

c.     “$” as used herein means United States Dollars.

 

[Signature Page to follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS OF THE FOREGOING, the Parties have executed this Agreement as of the
Effective Date.

 

 

 

PERFECT GALAXY INTERNATIONAL LIMITED

 

 

 

 

By:

/s/ Zhou Gengshen

 

Name:

Zhou Gengshen

 

Title:

CEO

 

 

 

 

CHINA ELECTRONICS GREATWALL ENERGY (SHENZHEN) CO., LTD.

 

 

 

By:

/s/ Zhou Gengshen

 

Name:

Zhou Gengshen

 

Title:

CEO

 

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

By:

/s/ Charles S. Rhoades

 

Name:

Charles S. Rhoades

 

Title:

CEO

 

Signature Page to Settlement Agreement

 

--------------------------------------------------------------------------------